Citation Nr: 0215000	
Decision Date: 10/24/02    Archive Date: 11/01/02

DOCKET NO.  94-37 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for cervical spine 
disability.

2. Entitlement to service connection for cholelithiasis.

3. Entitlement to service connection for cirrhosis of the 
liver.

(The issue of entitlement to service connection for 
gastritis/hiatal hernia will be the subject of a later 
decision)


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from February 1964 to February 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Newark, New Jersey, 
Department of Veterans Affairs (VA) Regional Office (RO).  
The case now returns for consideration following Board remand 
in August 1996.

The Board is undertaking additional development on the issue 
of entitlement to service connection for gastritis/hiatal 
hernia pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
any notice of the development required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing any response to the notice, the Board will prepare 
a separate decision addressing that issue.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issues decided herein have been obtained.

2.  A cervical spine disability was not present in service, 
arthritis of the cervical spine was not manifested within one 
year of service discharge, and current cervical spine 
disability is not etiologically related to the veteran's 
period of active service.

3.  Cirrhosis of the liver was not present within one year of 
the veteran's discharge from service, and any currently 
present cirrhosis of the liver is not etiologically related 
to the veteran's period of active service or to service-
connected disability or treatment thereof.

4.  Cholelithiasis was not present in service and current 
cholelithiasis is not etiologically related to the veteran's 
period of active service or to service-connected disability 
or treatment thereof.


CONCLUSIONS OF LAW

1.  Cervical spine disability was not incurred in or 
aggravated by active service and arthritis of the cervical 
spine may not be presumed to have been incurred or aggravated 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

2.  Cirrhosis of the liver was not incurred in or aggravated 
by active service, its incurrence or aggravation during 
active duty may not be presumed, and it is not proximately 
due to or the result of service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1112 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2002).

3.  Cholelithiasis was not incurred in or aggravated by 
active service and is not proximately due to or the result of 
service-connected disability.  38 U.S.C.A. § 1110 (West 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's appeal, the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
In addition, regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  For the 
purposes of this decision, the Board will assume that the 
VCAA and the implementing regulations, to include the notice 
and duty to assist provisions, are applicable to the claims 
decided herein.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the claims decided herein were most recently considered by 
the RO.  The record reflects that through the statement of 
the case and supplements thereto, the veteran has been 
informed of the requirements for the benefit sought on 
appeal, the evidence considered by the RO, and the reasons 
for its determinations.  In a letter dated in May 2002, the 
veteran was informed that he should submit medical evidence 
showing a causal connection between currently diagnosed neck 
disability and service and medical evidence showing a 
relationship between currently diagnosed cholelithiasis and 
cirrhosis of the liver and service-connected disabilities or 
treatment therefor.  In this letter the RO also informed the 
veteran of the assistance that it would provide in obtaining 
evidence and information in support of the claim and of the 
information needed from him to enable the RO to obtain 
evidence and information in support of his claim.  Therefore, 
the Board is satisfied that the RO has complied with the 
notification requirements of the VCAA and the implementing 
regulations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Moreover, the veteran has been afforded appropriate VA 
examinations, VA and private treatment records have been 
associated with the record, and the development requested in 
the Board's August 1996 remand has been satisfactorily 
completed.  Stegall v. West, 11 Vet. App. 268 (1998).  
Neither the veteran nor his representative has identified any 
additional evidence or information which could be obtained to 
substantiate any of the claims.  The Board is also unaware of 
any such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

Legal Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and arthritis or cirrhosis 
of the liver is manifest to a degree of 10 percent within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred or aggravated 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection is also warranted for disability 
proximately due to or the result of a service-connected 
disorder, to include where aggravation of a nonservice-
connected disorder is proximately due to or the result of a 
service-connected disability.  In the case of aggravation, 
such secondary disorder is compensable only to the degree of 
disability over and above the degree of disability which 
would exist without such aggravation.  38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439, 448, 449 (1995).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2002); see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.




Factual Background

The veteran is service-connected for post-traumatic stress 
disorder (PTSD) (100 percent disabling), gastroesophageal 
reflux disease with esophagitis and cardiospasm (10 percent 
disabling), a loss of erectile power (noncompensably 
disabling), and residuals of a shell fragment wound in the 
neck (noncompensably disabling).  VA records document that 
the veteran has been prescribed medications to include 
Trazadone, Sertraline, Alprazolam, Chlordiazopoxide, 
Buspirom, Robaxin, Salasalate, Librium, BuSpar, Zantac and 
Desipramine for his PTSD and other service-connected 
disabilities.

Service medical records reflect that the veteran incurred 
superficial fragmentation wounds to the head in March 1966 
while stationed in the Republic of Vietnam.  The report of 
examination at release from active duty in January 1968 notes 
the veteran's head, face, neck and scalp, spine, other 
musculoskeletal areas and liver were found to be normal.

The veteran was examined by VA in November 1981.  The VA 
examiner noted the veteran's history of an in-service shell 
fragment wound to the neck.  Examination revealed pliable, 
nonadherent, nontender and nondisfiguring scars above the 
right clavicle and noted no actual medical pathology.  The 
veteran did not make any complaints relevant to his neck at 
that time.  He was noted to have hemorrhoids without 
identified liver problems.  

A March 1989 VA hospitalization report notes that the veteran 
was having right shoulder difficulties after an injury 
sustained in his last few years of police work.  A VA medical 
record dated in May 1989 indicates that the veteran had been 
admitted in April 1989 for chronic cervical and bilateral 
shoulder pain management.  He gave a long history of 
bilateral upper extremity and cervical pain.  X-rays of the 
shoulder were negative.  X-rays of the spine showed mild C5 
to C6 disc derangement, possibly associated with 
myofibrositis.  The diagnoses were chronic cervical pain 
syndrome, cervical myofibrositis and discogenic degenerative 
cervical spine disease.

The veteran presented for a VA examination in February 1990.  
He complained of pain in his neck, as well as right arm 
numbness and weakness.  He gave a history of being hit in the 
right shoulder as a result of an altercation during his 
employment as a police officer.  Examination revealed a 
nonadherent scar above the right clavicle, described as 
difficult to distinguish and without tissue loss.  

A June 1990 VA outpatient record shows the veteran's 
complaints of right arm, shoulder and back pain after 
involvement in an accident.  His neck was mildly painful with 
motion.  The diagnosis was history of motor vehicle accident.  
Another June 1990 record notes a history of neck and shoulder 
pain since the 1960s.  

In October 1990, the veteran appeared for a VA gastro-
intestinal examination.  Abdominal imaging revealed multiple 
cholelithiasis and a generalized increase in the echogenicity 
of the liver suggestive of liver cirrhosis.  

A report of VA hospitalization from December 1990 to February 
1991 shows the veteran to have had multiple cholelithiasis, 
untreated.  A March 1991 General Medical Clinic note 
recommends testing for liver cirrhosis and cholelithiasis.  
An April 1991 hospitalization report includes the diagnosis 
of cholelithiasis.  Laboratory results were stated to show no 
abnormalities.  The options for cholecystectomy or a 
lithotripsy procedure were discussed with the veteran who 
indicated he would have private treatment to accomplish such 
procedure.  

A July 1991 report of VA hospitalization shows admission for 
an exacerbation of chronic cervical and lumbar pain.  

In December 1993, the veteran testified at a personal 
hearing.  He reported having been injured by shrapnel in his 
neck and then having twisted his neck approximately nine days 
after the shrapnel wound.  He reported symptoms such as right 
hand numbness and weakness in the right upper extremity.  The 
veteran discussed his post-service employment injury to the 
right shoulder and neck area.  He stated that he would not 
have had to leave the police department for that injury.  
Relevant to the gastro-intestinal system the veteran provided 
a list of medications he was taking for service-connected 
disability and related that VA physicians had told him his 
medications could cause gastric complaints.  

In December 1998 a VA examiner reviewed the veteran's claims 
files.  The examiner noted the veteran's history of in-
service injury, reportedly resulting in severe injury to the 
cervical vertebrae and discs, as later confirmed by testing 
in the 1980s and 1990s.  The examiner also noted the various 
medications prescribed for service-connected disabilities and 
noted the veteran's complaints of gastro-intestinal problems.  
The examiner cited to the suggestion of cirrhosis of the 
liver but noted no biopsy report in the claims file showing 
the veteran to have such.  The examiner noted multiple 
laparoscopic cholecystectomy scars but that abdominal 
examination was benign.  The impression was status post 
shrapnel wound injury of the cervical area with resulting 
cervical disc disease of the C5 to C6 vertebral region and 
opined such was a result of the in-service shrapnel wound 
injury.  The examiner also concluded that the medications the 
veteran is taking do not cause cirrhosis of the liver and are 
not the cause of the veteran's cholelithiasis.  

In August 1999 a VA physician reviewed the veteran's claims 
files and the prior examination report.  The examiner noted 
the veteran's in-service shrapnel wounds to the neck as well 
as an injury to the neck and shoulder in 1985 while a police 
officer.  The VA examiner assumed the veteran had passed his 
initial physical examination to enter the police force in 
1968 and that the veteran had apparently been able to perform 
his duties for 20 years while a police officer.  The VA 
examiner also noted the absence of any evidence of neck 
impairment at discharge from service.  The examiner stated 
that at worst the veteran's in-service injury was an acute 
traumatic strain that resolved.  The examiner concluded that 
the in-service shrapnel injury did not result in the 
veteran's current neck injury, but rather, that the 
employment injury as a police officer was the most likely 
etiology for the current neck problems.  



Analysis

With respect to the veteran's cervical spine disability, the 
Board finds that any in-service injury was acute and 
transitory, without chronic residuals.  Service records 
themselves document only superficial shell fragment wounds 
without involvement of the bones, muscle or nerves in the 
cervical area.  There is no other service medical evidence of 
cervical injury and the report of examination at discharge 
was specifically negative for disability of the neck, spine 
or other musculoskeletal or neurologic system.  Nor is there 
any competent medical evidence suggesting the presence of 
arthritis of the cervical spine within the initial post-
service year.

The Board also notes that, as pointed out by the August 1999 
VA examiner, the veteran apparently passed a physical 
entrance examination for full-time police duty and performed 
such job for 20 years.  The record clearly documents 
incurrence of a neck/shoulder injury in connection with that 
employment, many years after discharge.  Consistent with the 
negative discharge examination and the lack of any documented 
complaints or treatment for neck problems for years after 
service, the August 1999 VA examiner opined that current 
cervical spine disability is related to the post-service, 
employment-related injury and not to any shrapnel wound or 
other incident of the veteran's active service period.  

Although the claims file contains the December 1998 VA 
examiner's opinion that current cervical spine disability is 
related to service, the Board finds such opinion to be of 
less probative value than the August 1999 VA medical opinion.  
Despite citing to a review of the claims file, the December 
1998 examiner did not include a discussion of the impact of 
the veteran's post-service injury on the development of 
cervical spine problems.  Moreover, the December 1998 
examiner appears to have relied on the veteran's history of 
an in-service disc injury and continuing cervical 
symptomatology thereafter.  Such history is contradicted by 
service medical records and the post-service medical evidence 
that are negative for neck problems, to include the initial 
post-service VA examination report.  The August 1999 examiner 
included consideration of both the veteran's in-service and 
post-service history and thus, that opinion is based on a 
more complete and accurate history.  Such opinion clearly 
dissociates current cervical spine disability from the 
veteran's period of service.  As the record does not reflect 
that the veteran possesses a recognized degree of medical 
knowledge, his own opinions on medical diagnoses or causation 
are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  A review of the claims files reveals no other 
medical evidence relating current cervical spine disability 
to service. 

With respect to the claims of entitlement to service 
connection for cholelithiasis and cirrhosis, the Board again 
notes that the veteran himself is not competent to provide 
the requisite nexus opinion relevant to a connection to 
service or service-connected disability.  Although testing in 
the record was suggestive of cirrhosis of the liver, such 
diagnosis has not been confirmed.  In any event, there is no 
competent evidence of cirrhosis or cholelithiasis in service 
or until many years thereafter, nor is there medical evidence 
linking either disorder to service or service-connected 
disability.  Moreover, the December 1998 VA examiner 
specifically considered the medications the veteran was 
taking for service-connected disabilities and considered the 
question as to whether any relationship exists between either 
cirrhosis of the liver or cholelithiasis and the medications 
the veteran is taking.  That examiner ruled out such causal 
connection noting that the medications prescribed for the 
veteran's disabilities were not the type that would cause 
cirrhosis and did not cause cholelithiasis.  There is no 
competent opinion in refutation of that conclusion.  As such, 
service connection is not warranted for cirrhosis or 
cholelithiasis.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claims, that doctrine is 
not applicable in the instant appeal.  38 U.S.C.A. § 5107.


(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for cervical spine 
disability is denied.

Entitlement to service connection for cholelithiasis is 
denied.

Entitlement to service connection for cirrhosis of the liver 
is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

